Per Curiam.
Plaintiff complains of a comment made by the trial judge, who questioned the expert’s testimony that weight did not enter into his calculations as to the speed of defendant’s car. The expert explained that the weight factor canceled itself. The trial judge then instructed the jury to disregard his statement. Plaintiff’s counsel did not move for a mistrial.
Plaintiff argues that the statement made by the trial judge could not be erased by his instruction to the jury to disregard it. We conclude that plaintiff has not demonstrated prejudice. Plaintiff’s counsel was satisfied at the time to go on with the case. The most likely basis upon which the jury found defendant negligent was excessive speed.
The judgment is affirmed.